TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00248-CR



                                 Michael Robinson, Appellant

                                                v.

                                 The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
      NO. D-1-DC-06-302858, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



                           MEMORANDUM OPINION


               After pleading guilty, Michael Robinson was convicted of murder under the influence

of sudden passion and sentenced to twenty years in prison. See Tex. Penal Code Ann. § 19.02

(West 2003). He seeks to appeal, but his notice of appeal is untimely and he surrendered his right

to appeal.

               Robinson pleaded guilty to the murder charge after the State agreed to the finding

of sudden passion, which reduced the punishment range to that of a second-degree felony. See id.;

see also id. § 12.32 (West 2003). Sentence was imposed in open court on June 24, 2008. The notice

of appeal was due within 30 days (July 24, 2008) or 90 days (September 22, 2008) if a motion for

new trial was filed. See Tex. R. App. P. 26.2. Robinson filed his notice of appeal on March 10,

2009, acknowledging that it was out of time. The district court informed Robinson by letter and by
certification that he has no right of appeal because he waived that right when he entered the

plea agreement. See Tex. R. App. P. 25.2.

               We dismiss Robinson’s appeal because the notice was untimely filed and because

the record lacks the required certification that he has the right to appeal. We dismiss as moot his

motions for appointment of an appellate attorney and for appeal under incompetency to stand trial.




                                             G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed

Filed: June 17, 2009

Do Not Publish




                                                2